Citation Nr: 1207709	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for allergic rhinitis, in excess of zero percent (noncompensable) prior to October 23, 2010, and in excess of 10 percent from October 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, in part, granted the Veteran's claim for service connection for allergic rhinitis, initially evaluating (rating) the disability as noncompensable (zero percent disabling).  The appeal arises from the Veteran's disagreement with the initial noncompensable rating assigned for this disability in the June 2006 rating decision.  During the initial rating appeal, while the case was on remand from the Board (October 2010) to the RO, in an October 2011 rating decision, the RO granted a 10 percent "staged" disability rating for the period from October 23, 2010. 

The Board notes that, in the initial June 2006 rating decision, the RO denied seven issues other than the one currently on appeal.  In an October 2006 Notice of Disagreement, the Veteran expressed disagreement with the entirety of the RO's findings in the June 2006 rating decision.  However, in a July 2007 substantive appeal to the Board, the Veteran narrowed the appeal to only two issues: service connection for asthma, and a higher initial rating for allergic rhinitis.  In an April 2009 rating decision, the RO fully granted service connection for asthma; therefore, that issue is not in appellate status, and is not before the Board.  As such, the only issue in appellate status and before the Board is a higher initial rating for allergic rhinitis.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

In July 2010, the Veteran testified at a hearing before the Board, seated at the RO (Travel Board hearing).  A transcript is of record.   

In July 2010, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the provision of reasonable attempts to procure additional treatment records and the provision of an October 2010 VA medical examination.  As the AMC complied with the July 2010 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In July 2010, the Veteran filed claims for service connection for sleep apnea, chronic respiratory infections, and Guillaine-Barre syndrome, all claimed as secondary to service-connected asthma and allergic rhinitis.  The record contains no indication that the RO has issued a rating decision regarding these claims; therefore, the Board refers these claims for service connection to the RO for further development.  

In November 2011, the Veteran submitted additional evidence.  In February 2012, the Veteran's representative filed a written waiver of AOJ review for the additional evidence.  


FINDINGS OF FACT

1.  For the initial rating period prior to July 26, 2010, the Veteran's allergic rhinitis did not more nearly approximate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 

2.  For the initial rating period from July 26, 2010, the Veteran's allergic rhinitis has been manifested by either greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

3.  For the initial rating period from July 26, 2010, the Veteran's allergic rhinitis has not been manifested by the presence of polyps.  



CONCLUSIONS OF LAW

1.  For the initial rating period prior to July 26, 2010, the criteria for a higher (compensable) rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.97, Diagnostic Code 6522 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from July 26, 2010 to October 22, 2010, the criteria for a 10 percent rating for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6522 (2011).

3.  For the initial rating period from July 26, 2010, the criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in September 2005 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

With respect to the Dingess requirements, the September 2005 notice did not provide information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Yet, because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for allergic rhinitis, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 
  
The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired all the Veteran's private treatment records for which the Veteran provided written authorization to assist with the claim.  In the July 2010 Remand, the Board requested that the AMC attempt to procure all treatment records from a private facility, specifically Eastern Virginia Ear, Nose & Throat Specialists, dated since July 15, 2008, and any other records dated from April 6, 2010.  In compliance with the July 2010 remand instructions, the AMC issued the Veteran an October 2010 letter with an attached release and authorization form, allowing VA to procure private treatment records.  The Board notes that the undersigned Veterans Law Judge told the Veteran at the July 2010 Board personal hearing that VA needed a completed authorization and release form in order to procure the Veteran's private treatment records; yet, the Veteran did not return the authorization and release form issued to him in October 2010.  Instead, in November 2011, the Veteran himself submitted evidence, including a private treatment record regarding a July 2008 surgical procedure.  Yet, the Veteran did not submit all the records listed in the July 2010 Remand.  

Although the AMC did not procure the records specified in the July 2010 Remand, the Board finds that the AMC made a reasonable attempt to procure them.  As the Veteran did not return the completed authorization and release form, VA was not authorized to procure the aforementioned records; therefore, the Board finds that the AMC fulfilled the duty to assist in attempting to procure the records noted in the July 2010 Board Remand and a further remand is unnecessary.  See Stegall, 11 Vet. App. at 271; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street, and a veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  See 38 C.F.R. § 3.159(e)(2) (where claimant does not provide release for records, VA's duty to assist is fulfilled where the claimant is asked to provide the records).  

The Board notes that the AMC did not procure any VA treatment records dated since April 6, 2010 as a result of the July 2010 Remand; yet, the claims file contains no VA treatment records indicating treatment for allergic rhinitis or any other disorder.  At the July 2010 Board personal hearing, when asked to identify the medical provider who provided care for his allergic rhinitis, the Veteran mentioned only a private care facility.  As the Veteran has not identified a VA provider from which he received care for allergic rhinitis and explicitly indicated that he was treated for the disability only at a private facility, the Board finds that the absence of any newly procured VA treatment records as a result of the July 2010 Remand is due to the Veteran's indications that he has not been treated at a VA facility.  38 C.F.R. § 3.159(d) (VA will discontinue providing assistance in obtaining evidence if there is no reasonable possibility that further assistance would substantiate the claim). 

In May 2007 and October 2010, respectively, VA provided the Veteran with VA medical examinations to determine the severity of the Veteran's claimed allergic rhinitis.  As the May 2007 and October 2010 VA medical examination reports were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's allergic rhinitis supported by data, the Board finds that the May 2007 and October 2010 VA medical examination reports are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered all evidence of record as it bears on the question of a higher initial rating for allergic rhinitis.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

Initial Rating for Allergic Rhinitis

The Veteran essentially contends that his allergic rhinitis symptomatology warranted a higher initial rating than the noncompensable (zero percent) rating assigned prior to October 23, 2010, and the 10 percent rating assigned from October 23, 2010, under 38 C.F.R. § 4.97, Diagnostic Code 6522.  For the entire initial rating period under appeal, the Veteran contends that his allergic rhinitis was manifested by severe nasal congestion, to include the constant blockage of one or both of his nasal passages.  

Allergic rhinitis is a "general term used to denote any allergic reaction of the nasal mucosa."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1664 (31st ed. 2007).  Diagnostic Code 6522, pertaining to allergic rhinitis, provides a 10 percent evaluation for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is assigned for allergic rhinitis with polyps.  
38 C.F.R. § 4.97.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to July 26, 2010, the Veteran's allergic rhinitis was not manifested by symptomatology more nearly approximating that required for a 10 percent rating under Diagnostic Code 6522.  For the initial rating period prior to July 26, 2010, the Veteran's allergic rhinitis did not more nearly approximate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  In private treatment records dated December 2005 and August 2007, and a May 2007 VA medical examination report, private and VA examiners consistently indicated that the Veteran's nasal mucosa were normal.  

In a December 2005 private treatment record, a private examiner reported that the Veteran's nasal mucosa, bilaterally, was normal, and that a nasal septum was deviated.  Upon examination of the Veteran's sinuses, the private examiner noted that the inferior turbinates bilaterally were boggy, blue, and hypertrophied.  The private examiner's diagnoses included allergic rhinitis due to pollen and other allergens, a congenital septal deformity, and turbinate hypertrophy.  

In a May 2007 VA medical examination report, upon physical examination, a VA examiner reported no nasal obstruction, rhinitis, or polyps.  

In an August 2007 private treatment record, the Veteran reported experiencing nasal congestion on both sides with gradual onset occurring over years.  The Veteran indicated that he did not have nasal congestion at that time.  Upon examination, a private examiner noted that the Veteran's nasal mucosa was normal bilaterally.  The private examiner also noted a deviated cartilaginous septum and bluish, boggy, and hypertrophied inferior turbinates.  

In a July 2008 private treatment record, specifically an operation report, a private examiner reported performing a septoplasty and a bilateral inferior turbinate partial resection, cauterization, and outfracture.  The private examiner indicated that the Veteran had a history of severe nasal obstruction recalcitrant to medical therapy.  Upon operation, the private examiner noted a sweeping caudal nasal septal deviation to the right, and bilateral obstructing inferior turbinate hypertrophy with friable appearing inferior turbinate.  

Therefore, as the record contains no evidence of allergic rhinitis with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side prior to the July 26, 2010 Board personal hearing, the Board finds that, for the period prior to July 26, 2010, the Veteran's allergic rhinitis was not manifested by symptomatology more nearly approximating the criteria required for a 10 percent rating under Diagnostic Code 6522.  38 C.F.R. § 4.31 (where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met).  

Although the Veteran testified at the July 2010 Board personal hearing that he had experienced obstructed airflow prior to the July 2008 surgery, as noted above, the more probative and contemporaneous evidence from that period does not indicate any restriction of airflow due to allergic rhinitis.  In testifying about the period after the July 2008 surgery, the Veteran indicated that the airflow blockage had returned gradually and did not give a specific date for onset.  As the Veteran did not give a specific onset date prior to the date of the Board personal hearing for the manifestation of allergic rhinitis symptomatology more nearly approximating a 10 percent rating under Diagnostic Code 6522, the Board must assign the staged rating based on the only set date available, the date of the Board personal hearing.

The Board further finds that the evidence is at least in relative equipoise on the question of whether, for the initial rating period from July 26, 2010, the date of the Board personal hearing, the Veteran's allergic rhinitis has been manifested by either greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

At the July 26, 2010 Board personal hearing, the Veteran testified that his allergic rhinitis was manifested by constant drainage and a complete obstruction of the airway on the left side.  The Veteran stated that he had surgery in July 2008 because he had a complete obstruction of his airway and also a deviated septum.  The Veteran stated that the private surgeon was able to fix the deviated septum and remove the bulk of the blockage; yet, the blockage had regrown since the operation.  

At the July 2010 VA Board personal hearing, the Veteran suggested that he underwent a July 2008 surgical procedure to treat obstruction of his airways; however, in the July 2008 operation report, the private examiner reported correcting a deviated nasal septum and bilaterally obstructing hypertrophied inferior turbinates.  The private treatment records indicate that the deviated septum was a congenital disorder.  

As noted, at the July 26, 2010 Board personal hearing, the Veteran testified that he experienced a complete obstruction of the airway on the left side.  The Board finds that the Veteran's report of obstructive airflow at the time of the July 26, 2010 Board hearing was credible.  See Layno, 6 Vet. App. at 469.  In the October 2010 VA medical examination report, the VA examiner noted nasal obstructions of 70 percent bilaterally.  The Board notes that the Veteran's July 2010 testimony, indicating a complete obstruction of the left nasal passageway, did not coincide with the October 2010 VA examiner's finding of incomplete obstruction of both nasal passages; yet, as the Veteran provided testimony at the hearing that he was experiencing obstruction of the nasal passageway more nearly approximating criteria for a 10 percent rating under Diagnostic Code 6522 and the October 2010 VA examiner roughly confirmed the reported symptomatology, the Board finds that the evidence is in relative equipoise as to whether the Veteran's allergic rhinitis more nearly approximated the criteria required for a 10 percent rating as of July 26, 2010.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from July 26, 2010, the Veteran's allergic rhinitis has been manifested by symptomatology more nearly approximating that required for a 10 percent, but no greater than 10 percent, rating under Diagnostic Code 6522.  38 C.F.R. §§ 4.3, 4.7, 4.97.  

As for the hypertrophied turbinates, the Veteran has not provided any evidence indicating that they were related to his service-connected allergic rhinitis.  The Veteran, as a lay person, is not competent to provide an opinion indicating such a connection.  See Grottveit v. Brown, 5 Vet. App. at 93.  The Board notes that the record contains no medical opinion indicating a relationship between the Veteran's allergic rhinitis and the inferior turbinates.  In fact, in the December 2005 and August 2007 private treatment records, the private examiner noted that the inferior turbinates were hypertrophied, even though the nasal mucosa associated with allergic rhinitis were normal upon inspection.  As such, the record contains no competent proof of a relationship between the Veteran's allergic rhinitis and the hypertrophied inferior turbinates, treated by surgery in July 2008.  Id.  

The Board also finds that, for the entire initial rating period from July 26, 2010, the date of the Board personal hearing, the Veteran's allergic rhinitis has not been manifested by symptomatology more nearly approximating that required for a next higher 30 percent rating under Diagnostic Code 6522.  A disability rating in excess of 10 percent is not warranted for the initial rating period from July 26, 2010, as the Veteran's allergic rhinitis has not been manifested by the presence of polyps, as required for a 30 percent rating under Diagnostic Code 6522.  38 C.F.R. § 4.97.

In the October 2010 VA medical examination report, the VA examiner specifically indicated that a physical examination showed no polyps.  Moreover, there is no lay evidence of assertion of polyps; therefore, the Board finds that, for the initial rating period from July 26, 2010, the Veteran's allergic rhinitis has not been manifested by symptomatology more nearly approximating the criteria required for a next higher 30 percent rating under Diagnostic Code 6522.  38 C.F.R. § 4.97.

The Board has resolved reasonable doubt in the Veteran's favor to grant a 10 percent staged rating for the period from July 26, 2010.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against ratings in excess of zero percent prior to July 26, 2010 and 10 percent from July 26, 2010, the benefit of the doubt doctrine is not for application for those aspects of the appeal.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher initial rating for allergic rhinitis.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected allergic rhinitis, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria (Diagnostic Code 6522, 38 C.F.R. § 4.97), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 6522 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the initial rating period prior to July 26, 2010, the Veteran's allergic rhinitis was manifested by less than 50-percent obstruction of nasal passage on both sides and less than complete obstruction on one side.  The rating criteria specifically contemplate such symptomatology.  From July 26, 2010, the Veteran's allergic rhinitis disability has been manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The schedular rating criteria also specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on the level of obstruction of nasal passageways due to allergic rhinitis.  In this case, comparing the Veteran's disability level and allergic rhinitis symptomatology to the Rating Schedule, the degree of disability for the periods prior to July 26, 2010, and from July 26, 2010, are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluations contemplate the Veteran's level of disability and allergic rhinitis symptomatology, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those 

provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's allergic rhinitis, the Board is not required to remand the issue of a higher initial rating for allergic rhinitis to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period prior to July 26, 2010, a higher (compensable) rating for allergic rhinitis is denied; for the initial rating period from July 26, 2010, a 10 percent staged rating, but no higher, is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


